Title: To John Adams from United States House of Representatives, 1 March 1791
From: United States House of Representatives
To: Adams, John


				
					Mr. President:
					March 1, 1791
				
				 The House of Representatives have passed the bill sent from the Senate for concurrence, entitled “An act to amend ’An act for establishing the temporary and permanent seat of the government of the United States.”They agree to the amendments of the Senate on the bill, entitled “An act supplemental to the act establishing the Treasury Department, and for a further compensation to certain officers.”They have passed the bill, entitled “An act for making compensations to the commissioners of loans, for extraordinary expenses,” and the bill, entitled “An act providing compensations for the officers of the judicial courts of the United States, and for
jurors and witnesses, and for other purposes;” in which two last mentioned bills they desire the concurrence of the Senate.
				
					
				
				
			